Citation Nr: 1326961	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  07-13 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart condition, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1971 to September 1971, and on active duty from September 1974 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2005.  The appeal was previously remanded in February 2011 and again in January 2013.  


FINDINGS OF FACT

1.  Hypertension had its onset more than one year after the Veteran's period of active duty, is unrelated to active duty, did not have its onset during a period of ACDUTRA, did not increase in severity during a period of ACDUTRA, and was not caused or aggravated by injury (to include myocardial infarction, cardiac arrest, or cerebrovascular accident) occurring during a period of INACDUTRA.  

2.  A heart condition had its onset more than one year after the Veteran's period of active duty, is unrelated to active duty, did not have its onset during a period of ACDUTRA, did not increase in severity during a period of ACDUTRA, and was not caused or aggravated by injury (to include myocardial infarction, cardiac arrest, or cerebrovascular accident) occurring during a period of INACDUTRA.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, ACDUTRA or INACDUTRA, nor may active duty service incurrence be presumed.  38 U.S.C.A. §§ 101(22), (24), 106(d), 1110, 1111, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2012). 

2.  A heart condition was not incurred in or aggravated by active service, ACDUTRA or INACDUTRA, nor may active duty service incurrence be presumed.  38 U.S.C.A. §§ 101(22), (24), 106(d), 1110, 1111, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); see 38 C.F.R. § 3.159 (2012).  In addition, terms of the February 2011 and January 2013 Board remands must be complied with, unless an explanation is provided as to why the terms will not be fulfilled.  McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives). 

In letters dated in February 2011 and November 2011, sent pursuant to the February 2011 Board remand, the RO advised the claimant of the information necessary to substantiate the claims for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must demonstrate a relationship between his current disability and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  He was also provided with notice of the information needed to establish service connection on a secondary basis.  He was also provided with information regarding ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter was not sent until after the initial adjudication of the claims, it was followed by readjudication in an April 2012 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect).  Hence, the VCAA notice requirements have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.    

Under the VCAA, the VA also has a duty to assist the veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  Pursuant to the remand request to verify periods of ACDUTRA and INACDUTRA, the Veteran was asked to identify the month and year of any period of ACDUTRA or INACDUTRA during which any of his claimed disabilities had its onset or was aggravated.  He was informed that Defense Finance and Accounting Service (DFAS) could not search stored paper records without the requested information.  The Veteran did not identify any such periods of training duty, and he has not, at any time, claimed that his hypertension or heart disease was incurred or aggravated in training duty.  Pursuant to a PIES request for verification of all periods of active duty, ACDUTRA, and INACDUTRA, the records repository responded, in March 2013, with the dates of active duty, already of record, and a list of the Veteran's retirement points earned from March 1971 to March 2000.  Therefore, the Board finds that the Veteran's service has been verified to the extent feasible given his failure to provide requested information.  Moreover, as discussed below, because there is no indication, lay or medical, that heart disease or hypertension was incurred or aggravated during a period of ACDUTRA, and because the law does not permit service connection based on disease incurred or aggravated during INACDUTRA, any additional delay in attempting to further verify such service would not benefit the Veteran and would unnecessarily delay and burden agency resources.  See Sondel v. West, 13 Vet. App. 213 (1999).  

The Veteran's service treatment records and service personnel records have been obtained, covering his active service, reserve service, and National Guard service.  Although no records of hospitalization in the Naval Hospital in Philadelphia in 1983 were found, pursuant to the request, records of his hospitalization in that facility from February 1984 to March 1984 were obtained and associated with the claims folder.  A request for records from Bayley Seton Hospital met with the response, in August 2011, that no information pertaining to the Veteran was available.  (The name of this hospital is spelled in various ways in the claims file, but internet research discloses that the correct name is "Bayley Seton" Hospital, and the correct spelling will be used hereinafter).

VA treatment records have been obtained, as have private medical records, other than from Bayley Seton Hospital, adequately identified by the Veteran.  In a statement accompanying private medical records received in March 2013, the Veteran said that after hospitalization in December 2012 for heart and stroke evaluation, he had decided to apply for Social Security Administration (SSA) disability benefits.  The Veteran did not state that any records pertaining to his SSA claim would be relevant to his VA claim, and he submitted copies of the private medical records he was mentioning at the time.  Thus, there is no indication that SSA records would be relevant to the issues currently before the Board.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (VA's duty to assist is limited to obtaining relevant SSA records).  In this regard, the Veteran's current appeal is based on a claim filed in September 2004, and in the course of development over the past nine years, and pursuant to two prior Board remands, all available, identified, relevant evidence dated from service to the current time has been obtained, and there is no indication, including from the Veteran, that evidence developed in connection with a claim related to current disability filed in 2013 would contain any new evidence pertinent to the current VA claims on appeal. 

In addition, the Veteran was afforded a VA examination in May 2011, and an opinion was obtained in May 2013.  When considered in conjunction with the other evidence of record, both lay and medical, the opinions are considered sufficient for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the acquisition of the additional evidence, in particular, service clinical records and service personnel records, contradict the assertions of a hospitalization for hypertension in service, and there is no other evidence "indicating" a nexus to service.  Therefore, an additional examination is not needed.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To the extent that the examinations lack a specific discussion of chronicity and continuity of symptomatology, as requested by remand, such is not needed, because the evidence already contains sufficient evidence for the Board to address those factors.  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Except as explained herein, there has been substantial compliance with the remand directives.  See McBurney, Dyment.  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

The Veteran was in the Puerto Rico National Guard from March 1971 to September 1974.  He examined in March 1971 for the purpose of enlistment.  His sitting blood pressure was 170/70, but recumbent blood pressure was 120/70 and standing blood pressure was 120/70.  Hypertension was not noted.  Cardiac status was normal, and chest X-ray was negative.  He served on ACDUTRA from May 1971 to September 1971.  During that time, in August 1971, a separation examination was performed.  The Veteran responded "no" to a question of whether he had now, or had ever had, "high or low blood pressure."  On examination, blood pressure was 110/62.  Evaluation of the heart was normal, as was a chest X-ray.  

The Veteran served on active duty in the U.S. Army from September 1974 to December 1984.  Service treatment records compiled during this period showed normal chest X-rays and normal blood pressure readings.  Specifically, systolic readings, generally ranging from 110 to 122, were all substantially less than 160, and diastolic readings, ranging from 62 to 82, were all less than 90.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 , Code 7101, Note (1) (2012).  Chest X-rays were normal, and no other cardiac abnormalities were noted.  

These records include clinical records of the Veteran's hospitalization from February 1984 to March 1984 in the Naval Hospital in Philadelphia.  He was admitted to the psychiatry service as an air evacuation from Bailey Seton Hospital in Staten Island  He described the onset of his difficulties to June 1983 shortly after his assignment to recruiting duty.  He complained of difficulty adjusting to the new job stresses, and in November 1983, his wife left him.  His job performance continued to deteriorate and he requested a transfer out of recruiting duty and back to his prior duties in the area of construction.  His symptoms continued to progress, and he was admitted for evaluation and treatment.  There was no indication of any heart abnormality or high blood pressure noted during this hospitalization; all blood pressure readings were normal.  He was returned to duty, and then transferred to Fort Riley to work in his previous military occupational specialty.  

On a periodic examination in October 1984, the Veteran responded "no" to a question of whether he had now, or had ever had, "high or low blood pressure."  He also denied having had "pain or pressure in chest," "palpitation or pounding heart," or "heart trouble."  

Service personnel records show that although he was discharged from active duty into the reserves, the Veteran was subsequently discharged from the reserves due to excessive unexcused absences from drills.  He did not receive any retirement credit points for reserve service.  

VA treatment records show that in May 1989, the Veteran sought admission to an alcohol dependence treatment program.  He reported that he had been hospitalized for anxiety and depression for two weeks in 1983 in Philadelphia.  He denied any other significant medical conditions.  Blood pressure was 120/80.  Medical screening included a chest X-ray, which showed the heart to be at the upper limits of normal in size, and an electrocardiogram which was normal.  It was noted that all laboratory values were normal except for elevated liver function tests.  Subsequent outpatient treatment records show that in October 1989, blood pressure was 120/80.  In December 1989, his blood pressure was 140/92.  In February 1990, blood pressure was 122/80, and in April 1990, blood pressure was 120/86.  

Information from the service department reveals that in September 1991, the Veteran joined the National Guard, and he was discharged in March 2000.

The Veteran was examined for enlistment into the National Guard in May 1991.  His blood pressure was 110/80.  Again, he responded "no" to a question of whether he had now, or had ever had, "high or low blood pressure."  He also denied having had "pain or pressure in chest," "palpitation or pounding heart," or "heart trouble."  

Records from Florida Hospital show that the Veteran was hospitalized in July 1996 due to left leg pain.  His blood pressure was 106/74.  His current medications were 1 aspirin daily.  Chest X-ray was clear, and electrocardiogram was normal.  He was found to have total occlusion of the left superficial femoral artery, and underwent left femoral-popliteal bypass.  He was counseled to discontinue smoking.  

In September 1996, he was again admitted to the same hospital; at this time, he was noted to have a known history of severe peripheral vascular disease, status post fem/pop bypass on the left secondary to severe claudication, most likely secondary to extensive tobacco abuse.  He was employed at the hospital, and the current admission was precipitated by complaints of chest pain at work.  He was sent to the emergency room for further evaluation.  Risk factors were noted to be former smoker and family history of heart disease before 50.  His blood pressure was 137/80.  His history was negative for coronary artery disease and hypertension.  

According to a cardiac consult, he was admitted because of symptoms including chest pain which he had experienced the previous day, and which had reoccurred the following morning.  Blood pressure was 120/70.  The impression was that his chest discomfort description was classic for angina pectoris.  Because of that, his family history, and other findings, he was at a high risk of having coronary artery disease, and he was referred for cardiac catheterization.  

According to the report of the September 1996 cardiac catheterization, the Veteran presented with preinfarction angina pectoris.  Electrocardiogram had demonstrated subtle inferior ST segment changes.  The cardiac catheterization disclosed severe coronary artery disease, and the Veteran underwent septuple (7-vessel) coronary artery bypass graft (CABG).  He had a normal postoperative course.  He was enrolled in cardiac rehabilitation and recovered from the surgery without complications.  He was discharged on 1 aspirin a day and Pravachol for his hypercholesterolemia.  

On a periodic examination for the National Guard in June 1997, the Veteran responded "yes" to a question of whether he had now, or had ever had, "palpitation or pounding heart," "heart trouble," and "high or low blood pressure."  He explained that he had palpitations prior to 7-vessel CABG in September 1996.  He had chest pains, but no myocardial infarction.  He had not had chest pain since the CABG.  Regarding blood pressure, it was noted that he had "high blood pressure prior to the CABG."  The Veteran reported that he had had good results from his bypass surgery, and that he saw a cardiologist at least every 6 months.  Blood pressure on examination was 130/85.  The report noted that he was qualified for retention pending a fit for duty evaluation.  

On a cardiovascular screening form dated in June 1997, it was noted that his EKG was abnormal, a new finding since 1991.  There was also evidence of heart surgery.  A cardiovascular screening form reported that he was cleared to enter Army physical fitness testing.  

Service department records show that the Veteran earned 15 active duty points from September 23, 1996, through September 22, 1997, and 15 active duty points from September 23, 1997, through September 22, 1998.  After that he did not earn any more points prior to his retirement in March 2000.  

After that, a VA outpatient treatment record dated in September 2003 noted that the Veteran took high blood pressure medication.  In September 2004, a past medical history of hypertension and heart disease was specifically noted.  

In his claim for service connection dated in September 2004, the Veteran said that high blood pressure had begun in 1980.  He said that his heart condition was secondary to high blood pressure.  

In August 2006, the Veteran submitted a medical statement, which he said clearly stated that his hypertension is directly related to his active duty service.  This statement, from a VA Physician's Assistant reported that "per patient had HTN while in the service, today still has HTN and on medication.  This provider is unable to clearly state if this is service related."  

In January 2007, the Veteran stated that he had been sent by Bayley Seton Hospital on Staten Island to the Navy Hospital in Philadelphia in 1983 due to his high blood pressure.  He said that when he returned to the Long Island Army Recruiting Command, he was taken off production and transferred to Fort Riley, Kansas, because of his high blood pressure.  

According to a lay statement from I. Medina, dated in February 2011, the writer had known the Veteran since 1982, when he had been assigned to the Long Island Recruit Battalion as a Recruiter for the U.S. Army.  He had been an excellent soldier, but evidently the stress and pressure of his duty had affected his health.  About June 1983, the Veteran had been admitted to Bayley Seton Hospital, Staten Island, NY, due to a heart condition and high blood pressure.  He was transferred to Philadelphia Naval Hospital where he underwent observation for an unknown period of time.  At the time of his discharge from the hospital, he was diagnosed with heart problems and high blood pressure, and placed on medication since then.  The Veteran was not able to perform any longer as a recruiter, and, therefore, as a PAC NCO, the writer had to process the Veteran to be reassigned to his previous unit as an engineer.  His life was completely different from that point on.  The severity of his condition made it extremely difficult for him to function independently and greatly affected his interpersonal relationships, especially his marriage.  

Two other lay statements dated in March 2011 more generally commented on the writers' observation of the Veteran's deteriorating health, without any dates or reports of personal observation during service.  

On a VA examination in May 2011, the Veteran's blood pressure was 130/82.  An electrocardiogram in May 2011 disclosed sinus bradycardia, and inferior infarct, age undetermined.  The examiner diagnosed the Veteran as having essential hypertension.  He did not have hypertensive heart disease.  It had no effect on his occupation.  The examiner stated that service treatment records, the 1996 hospital admission related to CABG, and VA treatment records had been reviewed.  The examiner concluded that the Veteran's current hypertension was less likely than not caused by, or a result of, or aggravated by his active duty service from September 1974 to December 1984, and less likely than not caused by, a result of, or aggravated by his periods of ACDUTRA or INACDUTRA.  The examiner concluded that the Veteran's hypertension was "wholly unrelated" to his military service.  The examiner explained that the service treatment records were silent for diagnosis or treatment of hypertension during or within one year of the Veteran's active duty service from September 1974 to December 1984, and that the current essential hypertension was a stand-alone entity, neither adjunct to nor aggravated by his active duty service, ACDUTRA or INACDUTRA.  

The examiner also diagnosed the Veteran as having coronary artery disease.  The examiner concluded that the Veteran's current heart condition was less likely than not caused by, or a result of, or aggravated by his active duty service from September 1974 to December 1984, and less likely than not caused by, a result of, or aggravated by his period of ACDUTRA or INACDUTRA.  The examiner concluded that the Veteran's heart condition was "wholly unrelated" to his military service.  The examiner also concluded that the Veteran's heart condition was less likely than not caused by, a result of, or aggravated by his non-service-connected hypertension.  The examiner explained that the service treatment records were silent for diagnosis or treatment of any heart condition prior to 1996, and subsequent private medical records were likewise silent for any treatment of heart condition prior to 1996.  It was, therefore, less likely than not that the Veteran's heart condition was caused by his active military service.  The examiner opined that his heart condition was a stand-alone entity, neither adjunct to nor aggravated by his active duty service, ACDUTRA or INACDUTRA.  Further, there was no objective evidence that his heart condition was caused or aggravated by hypertension.  

A VA medical opinion was obtained in May 2013.  The physician specifically noted the claims folder had been "extensively" reviewed, to include lay statements.  The physician stated that service treatment records were silent for a diagnosis of or treatment for hypertension, and with the information provided, the examiner was unable to determine the exact date that the Veteran was diagnosed with essential hypertension.  He explained that the claims folder was silent for any medical records with the initial definitive diagnosis of essential hypertension.  The first mention of treatment for essential hypertension was in the Veteran's VA medical records dated October 9, 2002, when the Veteran presented for new evaluation with history, per Veteran, of "hypertension, hyperlipidemia and coronary artery disease."  

Regarding heart disease, the examiner stated that heart disease had first been diagnosed in 1996. 

The examiner noted that service treatment records were silent for additional treatment for coronary artery disease or diagnosis of or treatment for essential hypertension.  The service treatment records made mention of the Veteran's self-reported treatment for elevated blood pressure during his hospitalization for CABG, but the Veteran denied medication for hypertension at that time, and his blood pressure was documented at 130/85.  

The examiner concluded that the Veteran's coronary artery disease predated his diagnosis of hypertension, as evidenced by the denial of hypertension at the time of his CABG.  Medical records from that admission are silent for diagnosis of or treatment of hypertension.  The Veteran's claims file and medical records are silent for any additional subsequent cardiac procedures, and there is no evidence of cardiac hypertrophy secondary to long-standing uncontrolled hypertension.  The Veteran's current heart condition was neither caused nor aggravated by his essential hypertension.   

III.  Analysis

The Veteran served on active duty from September 1974 to December 1984.  Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension and cardiovascular disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  

The Veteran contends that he was treated for hypertension during service.  Specifically, he states that he was sent by Bayley Seton Hospital on Staten Island to the Naval Hospital in Philadelphia in 1983 due to his high blood pressure.  He said that upon his return to duty, he was taken off production and transferred to Fort Riley, Kansas, because of his high blood pressure.  I. Medina, who identified himself as an NCO who had to "process the Veteran to be reassigned to his previous unit as an engineer," corroborated this account, and provided further details, including that the Veteran was also diagnosed with heart problems at that time, and had been on medication since then.  

The service clinical records confirm this exact sequence of events, except that the hospitalizations were due to psychiatric symptoms, not hypertension or heart disease, and occurred in 1984.  Moreover, all blood pressure readings reported during the hospitalization were normal, and there were no abnormal heart findings.  The Board finds that these official records of events are more probative than the recollections of the Veteran and the lay witness made many years after the events in question.  In this regard, the hospital records include not only a detailed summary, but nurse's notes, vital signs charts, doctor's orders, and other specific findings.  

Further, there is no indication that an additional hospitalization occurred in 1983.  Besides the fact that no such history was reported in the records dated the following year, all other contemporaneous records show hypertension and heart disease were denied by the Veteran up until at least the 1996 hospitalization, when coronary artery disease was discovered.  The records pertaining to the 1984 hospitalization were elicited in response to a request for records of a 1983 hospitalization.  Additionally, the service personnel records document his transfer out of recruiting in Long Island to a construction battalion in Fort Riley in July 1984, and the hospital records reflect this was due to his psychiatric symptoms.  

Therefore, the Board finds that the statements of the Veteran and witness that he was hospitalized during service for hypertension are not credible, as they are contradicted by the more probative official hospital records, which are also consistent with the personnel records.  While the lay statements may reflect sincere beliefs, the authors' recollections are mistaken.  The lay statement of I. Medina, to the effect that the Veteran's life was completely different from the point of the in-service hospitalization on, and that the severity of his condition made it extremely difficult for him to function independently, are also contradicted by the Veteran's subsequent enrollment in the National Guard in 1991, with several years of satisfactory training duty.  The other lay statements are not specific enough to relate the observed decline to service.  

There is no other probative evidence of hypertension or heart disease during the Veteran's period of active duty, or within a year thereafter.  Although in his claim, he said he developed hypertension in 1980, this is outweighed by the numerous normal blood pressure readings, as well as the Veteran's denial of a history of hypertension recorded after that date, including on a service department examination in October 1984.  Similarly, he denied a history of hypertension on examination for enlistment in the National Guard in May 1991, and blood pressure was normal at that time.  Therefore, chronicity in service is not established, and statements indicating continuity of symptomatology are outweighed by the numerous indications of normal findings.  

VA records show that in December 1989, a blood pressure reading of 140/92 was obtained.  However, not only was this obtained five years after service, but it was followed by normal readings in February 1990 and April 1990.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2012).  Thus, an isolated elevated blood pressure reading is not diagnostic of hypertension.  

The VA examination in May 2011 and later opinion in May 2013 both concluded that neither hypertension nor heart disease was of service onset, noting that the onset was several years after the Veteran's period of active duty.  This is consistent with the medical evidence of record, which shows that both hypertension and heart disease were diagnosed more than a decade after the Veteran's period of active service.  Moreover, no medical professional has attributed the onset to service.  In this regard, although the Veteran said that an August 2006 VA medical statement clearly stated that his hypertension was directly related to his active duty service, in fact, the statement only reported the history as provided by the Veteran, and the Board is not obliged to accept a medical opinion based on an inaccurate history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Additionally, the writer was "unable to clearly state if this is service related."  As discussed above, the history of hypertension during and since active duty service is contradicted by other evidence of record.  

The Veteran also was in the National Guard before his period of active duty, from March 1971 to September 1974.  There is conflicting evidence as to whether a period of duty from May 1971 to September 1971 was active duty or ACDUTRA.  However, the DD Form 214 included in his personnel records specifically identified it as ACDUTRA in the "remarks" section.  In any event, for purposes of this decision, service connection for hypertension or a heart condition is not warranted based on this period of service, whether it was active duty or ACDUTRA, because hypertension was not shown at any time during this period, or for many years thereafter, and there is no medical or lay evidence linking it to this period of service.  In this regard, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(22), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), 3.303.  Although the presumptions of service connection and aggravation are not applicable to a period of ACDUTRA, no presumptions would be applicable here, based on the facts of the case.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

On his National Guard enlistment examination in March 1971, the Veteran had a blood pressure reading of 170/70, which the Veteran's representative argued is evidence of pre-existence of hypertension.  However, as noted above, hypertension must be confirmed by multiple readings.  On this occasion, two more readings were obtained the same day, which were normal at 120/70, and hypertension was not diagnosed.  On examination in August 1971, blood pressure was 110/62, and the Veteran denied a history of high blood pressure.  Thus, the Board finds that the single reading of 170/70 shown in March 1971 does not show pre-existence, nor was hypertension noted at entry.  Moreover, hypertension was not shown during the period of ACDUTRA from May to September 1971, during the remainder of his National Guard service which extended until his entrance onto active duty in September 1974, or at any time during the Veteran's subsequent 10 years of active duty.  The application of the presumption of soundness is at issue only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  Thus, the presumption of soundness would not permit a favorable determination, even if the period of service from May to September 1971 is construed as active duty.  Moreover, there is no evidence, lay or medical, attributing the onset of hypertension or a heart condition to the Veteran's pre-active duty service in the National Guard.  

Finally, the Veteran was also in the National Guard from September 1991 to March 2000, during which time he had periods of ACDUTRA and INACDUTRA.  During this time, the Veteran was diagnosed as having coronary artery disease, and he reported a history of high blood pressure in 1997.  As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA.  However, service connection may be granted only for disability resulting from injury incurred in or aggravated while performing INACDUTRA, and not for disease.  See 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), (d), 3.303.  Injuries include acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a).  However, there is no evidence that the Veteran sustained a myocardial infarction, cardiac arrest, or cerebrovascular accident during any period of INACDUTRA.  When hospitalized in September 1996 for chest pain, at which time coronary artery disease, necessitating 7-vessel bypass surgery was disclosed, he was at work at his regular civilian job in a hospital, and, therefore, not on military training duty.  Moreover, he did not have a qualifying injury, such as myocardial infarction or cardiac arrest, at the time.  (Recently, the Veteran indicated that he had a stroke in 2012, but this was many years after his separation from the National Guard, and, in any event, is not part of the current appeal.)  

Additionally, there is no evidence, lay or medical, that the Veteran developed hypertension or a heart condition during any period of ACDUTRA.  Both the VA examination and opinion concluded that he did not, and the Veteran does not contend otherwise.  Likewise, there is no lay or medical evidence that hypertension or heart disease increased in severity due to injury during INACDUTRA or during any period of ACDUTRA.  Unlike the Veteran's active duty service from 1974 to 1984, which was continuous, his National Guard training duty was only occasional or periodic; as such, the onset must be related to specific training duty.  Thus, merely because a disability has its onset while the Veteran was enrolled in the National Guard is insufficient; there must be some evidence that the disability had its onset or was aggravated during a period of training duty.  Also, if the duty is INACDUTRA, the disability must be caused or aggravated by injury (including heart attack or stroke) which occurred during a period of INACDUTRA.  In this case, the Veteran has not identified any specific period of training duty as implicated in the onset or aggravation of his hypertension or heart disease, despite being specifically asked to provide such information in February 2011 and November 2011.  There is no evidence, lay or medical, of a heart attack or stroke during the time he was in the National Guard.  There is no other lay or medical evidence potentially relating the onset or aggravation of hypertension or heart disease to a period of training duty.  

The Veteran also claims that heart disease developed secondary to hypertension.  Although there is some conflict in the record as to which developed first, further investigation is not warranted, because the Board finds that neither condition was incurred or aggravated in service; service connection may be granted on a secondary basis only for a disability which is due to or aggravated by an established service-connected disability.  38 C.F.R. § 3.310 (2012).  Secondary service connection is only relevant if the primary condition (here, claimed to be hypertension) is service connected.  

In sum, the evidence of record establishes that neither hypertension nor heart disease began or was aggravated during active duty, ACDUTRA, or INACDUTRA.  The Board also finds that all statements of continuity of symptomatology since discharge from active duty are outweighed by the negative medical evidence.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension is denied.

Service connection for heart disease is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


